         Case 1:19-cv-09236-KPF Document 169 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,              19 Civ. 9236 (KPF)
                       -v.-
                                                             ORDER
IFINEX INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the motion to withdraw filed by counsel for

Defendant Reginald Fowler on December 11, 2020 (Dkt. #159), and counsel’s

supplemental ex parte letter submitted to the Court on December 23, 2020.

The Court has carefully reviewed the submissions and has heard from the

parties regarding the pending motion to withdraw at a December 22, 2020

conference. Given: (i) counsel’s work in this case to date with the

contemporaneous knowledge they had when performing that work, and (ii) the

timing of the motion to withdraw in the midst of the briefing schedule for Mr.

Fowler’s motion to dismiss, the Court provisionally grants the motion to

withdraw, contingent on counsel’s submission of Mr. Fowler’s outstanding

reply brief in further support of his motion to dismiss. Mr. Fowler’s reply brief

shall be due on or by January 19, 2021.

      SO ORDERED.

Dated:       December 28, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
